Ortiz v Times Plaza Dev. Corp. (2016 NY Slip Op 02627)





Ortiz v Times Plaza Dev. Corp.


2016 NY Slip Op 02627


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
THOMAS A. DICKERSON
BETSY BARROS, JJ.


2014-03603
 (Index No. 20350/09)

[*1]Madelyn Ortiz, appellant, 
vTimes Plaza Development Corp., et al., respondents, et al., defendant (and a third-party action).


Krentsel & Guzman, LLP (Pollack, Pollack, Isaac & De Cicco, LLP, New York, NY [Brian J. Isaac and Jillian Rosen], of counsel), for appellant.
Margaret G. Klein (Mauro Lilling Naparty LLP, Woodbury, NY [Matthew W. Naparty and Gregory A. Cascino], of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Martin, J.), dated January 24, 2014, which granted the motion of the defendants Times Plaza Development Limited Partnership and Times Plaza Development Corp. for summary judgment dismissing the complaint insofar as asserted against them.
ORDERED that the order is affirmed, with costs.
The plaintiff allegedly slipped and fell on a portion of a sidewalk abutting a storefront owned by the defendant Times Plaza Development Limited Partnership (hereinafter TPDLP). The storefront was a commercial unit located within a condominium building. The plaintiff commenced this action to recover damages for personal injuries against TPDLP and the defendant Times Plaza Development Corp., a 1% owner and general partner of TPDLP (hereinafter together the Times Plaza defendants). The Times Plaza defendants moved for summary judgment dismissing the complaint insofar as asserted against them. The Supreme Court granted the motion, and the plaintiff appeals.
The Supreme Court properly granted the Times Plaza defendants' motion for summary judgment dismissing the complaint insofar as asserted against them. Administrative Code of the City of New York § 7-210(b) provides that the owner of real property abutting any sidewalk may be liable for personal injury caused by the failure of such owner to maintain the sidewalk in a reasonably safe condition. Here, however, the defendants established, prima facie, that TPDLP, as the owner of an individual unit within the condominium building, was not an owner within the meaning of Administrative Code of the City of New York § 7-210, and owed no other duty to maintain the sidewalk (see Fayolle v East W. Manhattan Portfolio L.P., 108 AD3d 476; Araujo v Mercer Sq. Owners Corp., 95 AD3d 624). In opposition, the plaintiff failed to raise a triable issue of fact.
DILLON, J.P., CHAMBERS, DICKERSON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court